  Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 1 of 15 Page ID #13




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA,

                               Plaintiff,

               vs.                                  CRIMINAL NO.     19-CR-30046-SMY

JOSHUA?. BRECKEL,

                               Defendant.


                                      PLEA AGREEMENT


       Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), it is hereby agreed between

the United States of America, through United States Attorney Steven D. Weinhoeft and Assistant

United States Attorney Christopher R. Hoell (collectively referred to as the "Government"), and

the Defendant Joshua P. Breckel (hereinafter "Defendant") with the advice and consent of Jessica

Koester, counsel for the Defendant, as follows:

                                 I. Plea. Penalties, and Elements


        1.     Defendant understands the charges contained in the Information and will plead

guilty to Counts 1-10. Defendant understands the essential elements of these counts and the

possible penalties, as set forth below:
Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 2 of 15 Page ID #14




                                                              First, the defendant
                                                       knowingly employed, used,
                                                       persuaded, induced, enticed or
                            Imprisonment: 15 years -   coerced the victim to take part in
                            30 years.                  sexually explicit conduct for the
          Production of     Fine:   Not more than      purpose of producing a visual
          child             $250,000                   depiction of such conduct;
          pornography       Supervised Release: 5
1.3.5.7
          18U.S.C.          years - Lifetime.                 Second, the victim was a
 &8
          §2251(a)          Special Assessment: $100   minor; and

                            A $5,000 special
                                                              Third, the defendant knew
                            assessment if non-
                                                       or had reason to know the
                            indigent (18 use §3014)
                                                       depiction would be transported
                                                       across state lines or in foreign
                                                       commerce by any means.

                                                               First, the defendant
                                                       knowingly distributed the material
                                                       identified in the indictment;

                                                               Second, the material
                                                       identified in the indictment is child
                                                       pomography;

          Distribution of   Imprisonment: 5 years -           Third, the defendant knew
          Child             20 years.                  that one or more persons depicted
                            Fine:   Not more than      in the material identified in the
          Pornography
                            $250,000                   indictment was under the age of
              18U.S.C.      Supervised Release: 5      eighteen years; and
          §2252A(a)(2)(A)   years - Lifetime.
                            Special Assessment: $100           Fourth, the material
                                                       identified in the indictment had
                                                       been mailed, or using any means
                                                       or facility of interstate commerce
                                                       shipped or transported in or
                                                       affecting interstate or foreign
                                                       commerce by any means,
                                                       including by computer.
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 3 of 15 Page ID #15




             rz. - - _ • --   •       """   " •
                                                  \                              1
                                                                                          First, the defendant
               Interstate
                                                                                     knowingly sent a message in
                                                  Imprisonment: Not more
               communications
                                                                                     interstate commerce containing a
                                                  than 2 years.
               with intent to
                                                                                     true threat to damage the
                                                  Fine:       Not more than
                                                                                     reputation of another; and
  2, 6,10      extort                                 $250,000
                18U.S.C.                          Supervised Release: Not
                                                                                           Second, the defendant did so
               §875(d)                            more than 3 years.
                                                                                     with the intent to extort money or
                                                  Special Assessment: $100
                                                                                     something else of value to the
                                                                                     defendant.
                                                      Imprisonment: Not more                 First, the defendant
               Interstate                             than 5 years.                  knowingly sent a message in
               communications                         Fine:   Not more than          interstate commerce; and
    9          with intent to                         $250,000                                 Second, the message
               extort            Supervised Release: Not                             contained a true threat to injure the
                18U.S.C. §875(c) more than 3 years.
                                                                                     person of another.
                                                      Special Assessment: $100



        2.                    Title 18, United States Code, Section 3013 requires the Court to assess a $100
                                                                                 i
"special assessment" for counts 1 through 10. Defendant understands that the special assessment

will be due immediately at the time of sentencing. Title 18, United States Code, Section 3014
                                                                                             \l:
requires the Court to assess an additional $5,000 "special assessment" on any non-indigent person
                                                                                                       ip-
convicted of an offense in a sexual exploitation case.

        3.                    Defendant understands that the United States may recommend, and the Court may

impose, a fine, costs of incarceration, and costs ofsupervision. The Defendant agrees to participate

in the Inmate Financial Responsibility Program to help satisfy any financial obligations.

        4.                    Defendant shall provide the United States Probation Office with all information

requested to prepare the Presentence Report, including signing all releases. Defendant agrees that

the Probation Office may share any financial information \vith the United States Attomey's Office

and Defendant waives any rights. Defendant may have under the Right to Financial Privacy Act.
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 4 of 15 Page ID #16




Defendant agrees to make complete financial disclosure by truthfully filling out a financial

statement, at the direction of the United States Attorney's Office.

       5.      As required by Title 18, United States Code, Section 3663A, or as agreed pursuant

to Title 18, United States Code, Section 3663(a)(3), Defendant will pay restitution in an amount

to be determined prior to sentencing. Restitution is due and payable immediately at the time of

sentencing.

                        II. Advisory Sentencing Guideline Calculations


       1.      The Defendant and the Government agree that under the United States Sentencing

Guidelines, after all factors have been considered. Defendant has an Offense Level of 42 and a

Criminal History Category of I with the resulting advisory imprisonment sentencing range of 360

months to Life. The statutory maximum on Production of Child Pornography, charged in counts

1, 3, 5, 7, and 8, is 30 years imprisonment.

       Defendant and the Government agree, however, that the appropriate sentence of

imprisonment to be imposed, considering all of the factors in Title 18, United States Code,

Section 3553(a), is a term of 35 years' imprisonment (420 months) to be followed by a lifetime

of supervised release. Defendant understands that if the Court accepts this Plea Agreement

it will be bound to impose the 35 year (420 months) imprisonment sentence and lifetime

supervised release.

       Defendant and the Government agree that Defendant shall be sentenced to 30 years

imprisonment on counts 1, 3, 5, 7, and 8 (Production of Child Pornography) of the

Information and the terms of imprisonment shall run concurrent to each other. On Count 2

(Distribution of Child Pornography) of the Information, the parties agree that Defendant

shall be sentenced to 5 years imprisonment to run consecutive to the 30 years imprisonment
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 5 of 15 Page ID #17




on counts 1,3,5,7, and 8. Defendant and the Government further agree that Defendant shall

be sentenced to 2 years imprisonment on counts 2, 6, and 10 (Interstate Extortion) of the

Information to run concurrent to all other counts. Finally, Defendant and the Government

agree that Defendant shall be sentenced to 5 years imprisonment on count 9 (Interstate

Extortion-Threats) of the Information to run concurrent to all other counts. This will result

in a total sentence of 35 years (420 months) imprisonment followed by Lifetime supervised

release.


       The Defendant and the Government further agree that, under the Sentencing Guidelines,

after all factors have been considered, the Defendant's advisory fine range is $50,000 to $500,000,

pursuant to U.S.S.G. § 5E1.2 and advisory term ofsupervised release is five (5) to lifetime pursuant

to U.S.S.G. § 5D1.2(a)(1). The parties also agree that Defendant does not have the present ability

to pay a fine within the advisory range, is unlikely to gain the ability to do so in the future, and

that any money Defendant will have or make in the future should go to restitution for the victims.

       The Government and the Defendant agree that the offense level and the criminal history

category calculations submitted by the parties herein constitute the parties' good faith efforts to

inform the Court of their beliefs as to the applicable sentencing range and acknowledge that it is

the Court which is ultimately responsible for determining the applicable Guideline range.

       The Defendant understands that the Court did not participate in this agreement. The

Court may accept or reject the agreement, or may defer its decision as to the acceptance or

rejection until there has been an opportunity to consider a presentence report pursuant to

Rule 11(c)(3)(A). The Defendant will not be able to withdraw his plea of guilty once entered

except as provided under Rule 11(d)(2)(A).          Again, Defendant agrees to a sentence of

imprisonment of 35 years (420 months) and a lifetime of supervised release.
  Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 6 of 15 Page ID #18




           2.        The Government and Defendant submit that the following provisions of the United

States Sentencing Guidelines are applicable to disposition of this case:
                                                                                                 I •   •.




          SectioAi
     "•                 "}                     "•

    Chapter 2
Offense Conduct
    §2G2.1(a)                                       Base Offense Level                                      32

                               At least 1 victim was between the age of older than 12 but
 §2G2.1(b)(l)(B)                                                                                            +2
                                                    younger than 16.
  §2G2.1(b)(4)                              Knowingly distributed CP images                                 +2

    Chapter 3
   Adjustments
                               Victim related adjustments (Parties agree that there are no
           §3A                                                                                              +0
                                  victim related adjustments related to this offense.)
                             Role in the offense- (Parties agree that Defendant's role in the
           §3B                 offense was such that Defendant's offense level should be                    +0
                                            neither increased nor decreased.)
                              Obstruction -(Parties agree that Defendant has not obstructed
      §3C1.1                 justice in this case and therefore, pursuant to U.S.S.G. § 3C1.1,              +0
                                 Defendant's base offense level should not be increased)
      §3D1.4                            Grouping (combined offense level)- 5 units                          +4

   Chapter 4
Criminal History
   §4B1.5(b)(1)                      Pattern of activity of prohibited sexual conduct                       +5

                                               TOTAL OFFENSE LEVEL                                          45

          §3E1.1                              Acceptance of Responsibility


                                                    OFFENSE LEVEL:                                          42




           3.        Defendant and the Government agree that Defendant has voluntarily demonstrated

a recognition and affirmative acceptance of personal responsibility for this criminal conduct, and

the Government will recommend a reduction of 2 Levels. See U.S.S.G. § 3E1.1. The parties also

agree that the Defendant qualifies for an additional 1 Level reduction by timely notifying
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 7 of 15 Page ID #19




authorities of an intention to plead guiltytherebypermitting the government to avoidpreparing for

trial and permitting the government and the court to allocate their resources efficiently. However,

a reductionfor acceptanceof responsibility is dependenton Defendantnot committingany acts or

taking any position prior to sentencing inconsistent with acceptance of responsibility, including

falsely denying, or frivolously contesting, relevant conduct or committing any acts constituting

obstruction ofjustice.

       4.      The parties submit that it appears that Defendant has amassed 0 Criminal History

points and that, therefore, the Sentencing Guideline Criminal History Category is I.

       5.      The parties acknowledge that the Defendant is in the best position to know if his

criminal history information is correct and complete. If it is not, the sentencing calculations

reflected in this Plea Agreement may be substantially impacted. Defendant further recognizes that

the final calculation will be determined by the Court after considering the Presentence Report, the

views of the parties, and any evidence submitted. Regardless of the criminal history found by the

Court, the parties will not be able to withdraw from this plea agreement and the Defendant will

not be able to withdraw the guilty plea.

       6.      The parties reserve the right to argue for, present testimony, or otherwise support

the Probation Office's or the Court's findings as to Offense Level and Criminal History Category,

which may be different from the calculations set forth in this Plea Agreement.

               III. Limitation of Plea Agreement & Breach of the Agreement


       1.      All agreements between the parties are written and no other promises, inducements,

representations, or threats were made to induce Defendant to enter into the Plea Agreement and

Stipulation of Facts. Defendant agrees that this Plea Agreement, the Stipulation of Facts, and any

supplements, make up the entire agreement between the United States and Defendant and
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 8 of 15 Page ID #20




supersedes any other agreement,oral or written. The terms of this Plea Agreementcan be modified

only in writing signed by all of the parties.

       2.      The United States will file a sealed supplement to this plea agreement, as required

in every case in the Southern District of Illinois. That supplement may, or may not, include

additional terms. If additional terms are included in the supplement, they are incorporated and

made a part of this Plea Agreement.

        3.     Defendant imderstands and acknowledges that the Plea Agreement is limited to the

Southern District of Illinois, and cannot bind other federal, state or local prosecuting authorities.

Defendant further understands and acknowledges that the Plea Agreement does not prohibit the

United States, any agency thereof, or any third party from initiating or prosecuting any civil

proceedings directly or indirectly involving Defendant.

        4.      If Defendant commits any violation of local, state or federal law (other than a petty

traffic offense), violates any condition of release, violates or fails to perform any term of this Plea

Agreement, provides misleading, incomplete, or untruthful information to the U.S. Probation

Office, or fails to appear for sentencing, the United States, at its option, may ask the Court to be

released from its obligations under this Plea Agreement. The United States may also, in its sole

discretion, proceed with this Plea Agreement and may advocate for any sentencing position

supported by the facts, including but not limited to obstruction ofjustice and denial of acceptance

of responsibility. No action taken or recommendation made by the Government pursuant to this

paragraph shall be grounds for the Defendant to withdraw the guilty plea.

        5.      Additionally, Defendant agrees that in the event of Defendant's material breach of

this Plea Agreement, or if Defendant is permitted to withdraw Defendant's guilty plea, that any

and all statements made by Defendant, whether under oath or not, at the change of plea hearing.



                                                  8
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 9 of 15 Page ID #21




and any evidence derived from such statements, are admissible against Defendant in any

prosecution of or action against Defendant. Defendant knowingly and voluntarily waives any

argument under the United States Constitution, any statute. Rule 410 of the Federal Rules of

Evidence, Rule 11(f) of the Federal Rules of Criminal Procedure, or any other federal rule, that

the statements or any evidence derived from any statements should be suppressed or are

inadmissible.


  IV. Defendant's Waiver of Rights. Consequences of Plea of Guiltv. and Appeal Waiver

        1.      Defendant has the right to be represented by counsel, and if necessary, to have the

Court appoint counsel at trial and at every other stage of the proceeding. Defendant is represented

by counsel Jessica Koester and with whose representation Defendant acknowledges he is fully

satisfied. Defendant's counsel has explained the waivers of rights, and the consequences of those

waivers, that are contained in this Plea Agreement. Defendant fully understands that, as a result of

the guilty plea, no trial will occur and that the only action remaining to be taken in this case is the

imposition of the sentence.

       2.       By pleading guilty. Defendant fully understands that Defendant is waiving the

following rights: the right to plead not guilty to the charges; the right to be tried by a jury in a

public and speedy trial; the right to file pretrial motions, including motions to suppress or exclude

evidence; the right at such trial to a presumption of innocence; the right to require the United States

to prove the elements of the offenses charged against Defendant beyond a reasonable doubt; the

right not to testify; the right not to present any evidence; the right to be protected from compelled

self-incrimination; the right at trial to confront and cross-examine adverse witnesses; the right to

testify and present evidence; and the right to compel the attendance of witnesses.
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 10 of 15 Page ID #22




       3.      Release Pending Sentencing:

               Defendant acknowledges that Title 18, United States Code, Section 3143(a)(2)

requires that upon the Court's acceptance of a plea of guilty in this case, the Court must order

Defendant detained pending sentencing, in the absence of exceptional circumstances as set forth

in Title 18, United States Code, Section 3145(c). United States and Defendant agree that there are

no exceptional circumstances that would justify Defendant's release pending sentencing.

Defendant understands that by pleading guilty. Defendant is waiving all appellate issues that might

have been available if Defendant had exercised the right to trial.

       4.       Defendant is aware that Title 18, Title 28, and other provisions ofthe United States

Code afford every defendant limited rights to contest a conviction and/or sentence through appeal

or collateral attack. However, in exchange for the recommendations and concessions made by the

United States in this Plea Agreement, Defendant knowingly and voluntarily waives the right to

seek modification of or contest any asnect of the conviction or sentence in any tvne of

proceeding, including the manner in which the sentence was determined or imposed, that could

be contested under Title 18 or Title 28, or under any other provision of federal law, except that if

the sentence imposed is in excess ofthe Sentencing Guidelines as determined by the Court (or any

applicable statutory minimum, whichever is greater). Defendant reserves the right to appeal the

substantive reasonableness ofthe term ofimprisonment. Defendant acknowledges that in the event

such an appeal is taken, the United States reserves the right to fully and completely defend the

sentence imposed, including any and all factual and legal findings supporting the sentence, even

if the sentence imposed is more severe than that recommended by the United States.

       5.      Defendant's waiver of the right to appeal or bring collateral challenges shall not

apply to:   1) claims of ineffective assistance of counsel; 2) any subsequent change in the


                                                 10
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 11 of 15 Page ID #23




interpretationofthe law by the United States Supreme Court or the United States Court ofAppeals

for the Seventh Circuit that is declared retroactive by those Courts and that renders Defendant

actually irmocent of the charges covered herein; and 3) appeals based upon Sentencing Guideline

amendments that are made retroactive by the United States Sentencing Commission (see U.S.S.G.

§ IB 1.10). The United States reserves the right to oppose such claims for relief.

       6.      Except as expressly permitted in paragraphs 4 and 5 (directly above), Defendant

acknowledges that any other appeal or collateral attack may be considered a material breach of

this Plea Agreement and the United States reserves the right to take any action it deems appropriate

to have a court declare that Defendant has materially breached this Plea Agreement.

       7.      Defendant's waiver of appeal and collateral review rights shall not affect the

Government's right to appeal Defendant's sentence pursuant to Title 18, United States Code,

Section 3742(b). This is because United States Attomeys lack any right to control appeals by the

United States, through plea agreements or otherwise; that right belongs to the Solicitor General.

28 C.F.R. § 0.20(b).

       8.      Defendant hereby waives all rights, whether asserted directly or by a representative,

to request or receive from any Department or Agency of the United States any records pertaining

to the investigation or prosecution of this case, including >vithout limitation, any records that may

be sought under the Freedom of Information Act, Title 5, United States Code, Section 552, or the

Privacy Act of 1974, Title 5, United States Code, Section 552a.

       9.      Defendant waives all civil claims against the United States or any official working

on behalf of the United States during the investigation or prosecution of this matter.




                                                 11
Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 12 of 15 Page ID #24




                                            V. Forfeiture


       1.       Agreement to forfeit assets.

       Defendant agrees to forfeit to the United States immediately and volimtarily any

computers, cellular phones, hard drives, and computer-related equipment which are subject to

forfeiture pursuant to 18 U.S.C. §2253(a) and 28 U.S.C. § 2461(c). The items to be forfeited

include the following:

       a. A black Alienware laptop computer having serial number 8Z16F72 and
             manufacturer number A505-S6005;

       b. A black WD external hard drive having serial number WX81D1734386;

       c. A silver IPhone 7 having a phone number of 618-960-7572;

       d. A black Hewlett Packard desktop computer having serial number 4C£13700YL;

       e. A grey Toshiba LG5S laptop computer having serial number 1B0388SOW;

       f. A purple Memorex flash drive;

       g. A silver Lexar flash drive;

       h. A black Lexar flash drive; and

       i.    A black Sandisk flash drive.


       All assets to be forfeited include property used or intended to be used to facilitate the

commission of the offense to which Defendant is pleading guilty as well as any and all property

constituting proceeds from said offense.

       The Court finds that said items are forfeitable; however, the United States may, at its

discretion, proceed with the destruction of said items without completing the forfeiture process

against same.

       The United States may abandon forfeiture of any of the items by filing notice of same with

the Court.


                                                 12
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 13 of 15 Page ID #25




       2.      Assist in recovery of assets


       Defendant agrees to forfeit all interests in the properties as described above and to take

whateversteps are necessaryto pass clear title to the United States. These steps includebut are not

limited to, the surrender of title, the signing of a consent decree of forfeiture, the signing of any

other documents necessary to effectuate such transfers, and the execution of withdrawals of any

claims or defenses which may have previously been asserted against the forfeiture of any of the

property. Defendant further authorizes his attorney, Jessica Koester, to execute on Defendant's

behalf any documents requested by the Government to effectuate the forfeitures.

       Defendant agrees to consent to any civil or administrative forfeiture brought against the

property described above pursuant to 18 U.S.C. § 2254. Defendant waives service of process or

notice in any such civil or administrative proceeding and agrees that an order for forfeiture may

be entered in said civil or administrative proceeding without further notice or hearing.

       If requested by the Government, all steps necessary to locate property and to pass title to

the United States shall be completed before Defendant's sentencing.

       Defendant agrees that forfeiture of Defendant's assets shall not be treated as satisfaction of

any fine, restitution, costs of imprisonment, or any other penalty this Court may impose upon

Defendant in addition to forfeiture.

                          VI. Collateral Consequences of Conviction


       1.      Defendant understands that Defendant is pleading guilty to a felony punishable by

a term of imprisonment exceeding one year. Therefore, no matter what sentence the Court imposes

(whether probation or any term of imprisonment). Defendant will be forbidden by federal firearms

laws from possessing any type of firearm in Defendant's lifetime, unless Defendant obtains relief

pursuant to 18 U.S.C. § 925, or other appropriate federal statute.


                                                 13
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 14 of 15 Page ID #26




        2.      If convicted in this case, and if Defendant is not a United States citizen, Defendant

may be removed from the United States, denied citizenship, and denied admission to the United

States in the future.


        3.      Defendant understands that by pleading guilty, defendant will be required to

register as a sex offender upon release from prison as a condition of supervised release pursuant

to 18 U.S.C. § 3583(d). Defendant also understands that independent of supervised release.

Defendantwill be subject to federal and state sex offenderregistration requirements,and that those

requirements may applythroughout Defendant's life. Defendant understands that Defendant shall

keep Defendant's registration current, shall notify the state sex offender registration agency or

agencies of any changes to Defendant's name, place of residence, employment, or student status,

or other relevant information. Defendant understands that Defendant will be subject to possible

federal and state penalties for failure to comply with any such sex offender registration

requirements.

                              VII. Defendant's Acknowledgements


        1.      Defendant is fully satisfied withthe representation received from defense counsel.

Defendant has reviewed the United States' evidence and has discussed the United States' case,

possible defenses and defense witnesses with defense counsel.            Defendant's attorney has

completely and satisfactorily explored all areas which Defendant has requested relative to the

United States' case and possible defenses.        Defendant acknowledges having had adequate

opportunity to discuss the potential consequences of the guilty plea with defense counsel.

Defendant has had all of Defendant's questions answered by defense counsel. Defendant agrees

that this Plea Agreement is not the result of any threats, duress or coercion. Defendant enters this

guilty plea freely, voluntarily, and knowingly, because Defendant is in fact guilty.


                                                  14
 Case 3:19-cr-30046-SMY Document 5 Filed 04/10/19 Page 15 of 15 Page ID #27




        2.     By signing this Plea Agreement, Defendant certifies having read it (or that it has

been read to Defendant in a language that Defendant understands), Defendant has discussed the

terms of this Plea Agreement with defense counsel and fully understands its meaning and effect.



                                                 VIII


        No additional matters are in dispute.



                                                        STEVEN D. WEINHOEFT
                                                        United States Attorney



JOSHUA P. BRECKEL                                       CHRISTOPHER R. HOELL
Defendant
                                                  i^r   Assistant United States Attorney


Date: 4M/ >"1                                           Date:      H       I' ^

        I have thoroughly read, reviewed and explained this Plea Agreement and its addenda, if
any, to ourclient who understands andaccepts itsterms. Wehave advised Defendant ofallmatters
witWn the scope of Fed.R.Crim.P. 11,the constitutional andother rights of an accused, the factual
basis for and the nature of the offense to which the guilty plea will be entered, possible defenses,
and the consequences of the guilty plea including the maximum statutory sentence possible. We
have further discussed the fact that this a binding Plea Agreement on the Court if it chooses to
accept it. No assurances, promises, or representations have been given to us or to Defendant by
the United States or any of its representatives that are not contained in this written agreement or
the attached addenda, if any. We concur in the entry of the plea as indicated above and that the
terms and conditions set forth in this agreement are in the best interests of my client.


               ^
JESSICA KOESTER
Attorney for Defendant

Date:                                           Date:




                                                  15
